DETAILED ACTION
1.	This office action is in response to the communication filed on 05/03/2021.
2.	Claims 1-17 are pending. 

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
5.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. JP2018-032078 filed on 02/26/2018. 

Examiner Note
6.	In light of the specification (paragraph 15), the limitation “processor” in claims 16-17 is a physical processor.

Response to Amendment
7.	Claims 16-17 have been amended to recite “processor” comprised in an electronic device.  The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for these claims are withdrawn.


Response to Arguments
8.	Applicant’s arguments, filed on 05/03/2021, have been fully considered but are moot in view of the new grounds of rejections.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claim(s) 1, 3, 9, 11 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howarth et al. (US 20080204199 A1) in views of Braun et al. (US 20170104807 A1) and Suzuki (US 20080144095 A1).
Regarding claim 1:
Howarth discloses a setting system comprising: 
a first electronic device and a second electronic device (see paras. 29, 31, 33, for an RFID interrogator (i.e. a first electronic device), which is a handheld device comprising a microprocessor, and an electronic device, e.g. device 102, (i.e. a second , 
wherein the first electronic device is configured to output information including a password and setting information for the second electronic device (see paras. 29-30 where the RFID interrogator provides a credential and device settings to the device 102 to adjust device settings for the device 102; see para. 63 where a credential is a password), and 
the second electronic device is configured to acquire the password and the setting information from the first electronic device, change a setting of the second electronic device on the basis of the setting information, and [lock] the setting of the second electronic device using the password (see paras. 29-30 where the RFID interrogator provides a credential and device settings to the device 102 to adjust device settings for the device 102; see para. 63 where a credential is a password; see para. 26 where a credential is required to be provided for authenticating the device settings), and
wherein the first electronic device is further configured to erase the information including [the password and] the setting information from a memory of the first electronic device (see fig. 1 and paras. 89, 34 for deletion of the device settings stored in a memory, e.g. memory 114, of the RFID interrogator).
Howarth does not clearly, but Braun discloses:
lock the second electronic device (see Braun, fig. 3 and paras. 38-39 where a control device, e.g. mobile device 300, (i.e. first electronic device) communicates with a .
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Howarth's invention by enhancing it to lock the second electronic device, as taught by Braun, in order for remotely lock a computing device from further usage (Braun, abstract).
The combination of Howarth-Braun does not, but Suzuki discloses:
erase the password from a memory of the first electronic device (see Suzuki, abstract, where a first device controls a second device is controlled based on setting information transmitted from a first device (i.e., first electronic device); see fig. 2 and paras. 55-56 where the password stored in the memory of the first device is deleted. Note: see para. 75 where setting data stored in the memory of the first device is also deleted).
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Howarth-Braun's invention by enhancing it to erase the password from a memory of the first electronic device, as taught by Suzuki, in order to prevent leakage of the setting data and/or the password from unauthorized access (Suzuki, para. 78).

Regarding claim 16 and 17:
	See rejection to claim 1 (e.g. first or second electronic device).

Regarding claim 3:
Howarth discloses:
[wherein, in a state in which the setting of the second electronic device has been locked using the password, the second electronic device acquires the password from the first electronic device and, when authentication based on the password is successful, unlocks the setting of the second electronic device and] changes the setting of the second electronic device on the basis of the setting information (see paras. 29-30 where the RFID interrogator provides a credential and device settings to the device 102 to adjust device settings for the device 102; see para. 63 where a credential is a password; see para. 26 where a credential is required to be provided for authenticating the device settings).
Howarth does not, but Braun discloses:
wherein, in a state in which the setting of the second electronic device has been locked using the password, the second electronic device acquires the password from the first electronic device and, when authentication based on the password is successful, unlocks the setting of the second electronic device (see Braun, paras. 38-39 where the control device (i.e. first electronic device) communicates with a controlled device, e.g. a mobile device (i.e. second electronic device) to remotely unlock the controlled device (i.e. the controlled device has been locked); see paras. 50-52 for authorizing/authenticating a user to unlock a mobile device, wherein a user is .
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Howarth's invention by enhancing it to, in a state in which the setting of the second electronic device has been locked using the password, the second electronic device acquires the password from the first electronic device and, when authentication based on the password is successful, unlocks the setting of the second electronic device, as taught by Braun, in order for remotely unlock a device for changing settings on the device (Braun, para. 41).

Regarding claims 9 and 11:
Howarth discloses:
wherein the second electronic device sets at least a part of the setting of the second electronic device [to be the same as a setting of the first electronic device] (see paras. 29-30 where the RFID interrogator provides a credential and device settings to the device 102 to adjust a device setting for the device 102).
Howarth does not, but Suzuki discloses:
the setting of the second electronic device to be the same as a setting of the first electronic device (see Suzuki, paras. 8-9, where a second device receives setting information transmitted from a first device via an IP network, wherein a setting of the second device is set to be the same as the setting of the first device).
.

10.	Claim(s) 2, 4, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howarth, Braun, Suzuki, and further in view of Sexton et al. (US 20140215496 A1).
Regarding claim 2:
Howarth as modified does not, but Sexton discloses:
wherein the first electronic device is configured to lock a setting of the first electronic device using the password (see Sexton, para. 88, where a device is a mobile device (i.e. first electronic device); see paras. 91, 93 where a device’s user enters a passcode to lock the device for putting the device’s functionality in a locked state; para. 9 where a device includes a functionality for detecting a functionality setting event for setting functionality).
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Howarth's invention by enhancing it for the first electronic device is configured to lock a setting of the first electronic device using the password, as taught by Sexton, in order for putting the majority of a device functionality in a locked state (Sexton, para. 93).

Regarding claim 4:
See rejection to claim 3.

Regarding claims 10 and 12:
	See rejection to claim 9.

11.	Claim(s) 5, 7, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howarth, Braun, Suzuki, and further in view of Sugaya (US 20140378095 A1).
Regarding claims 5 and 7:
Howarth discloses:
wherein the setting information is information for [restricting a function of] the second electronic device (see paras. 29-30 where the RFID interrogator provides a credential and device settings to the device 102 to adjust a device setting for the device 102; see para. 21 where a device setting include a parameter used by a device to carry out one of its functions).
Howarth does not, but Sugaya discloses:
restricting a function of a device (see Sugaya, para. 12, where a parameter is related for restricting a function of a device).
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Howarth's invention by enhancing it for restricting a function of a device, as taught by 

Regarding claims 13 and 15:
	See rejection to claim 9.

12.	Claim(s) 6, 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howarth, Braun, Sexton, Suzuki, and further in view of Sugaya. 
Regarding claims 6 and 8:
	See rejection to claim 5.

Regarding claim 14:
	See rejection to claim 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN V. DOAN whose telephone number is 571-272-3809. The examiner can normally be reached on Monday – Thursday, 9:00am – 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINE KINCAID, can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN V DOAN/Primary Examiner, Art Unit 2437